DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 24-25, 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display substrate comprising a plurality of repeat units on a base substrate, wherein each of the plurality of repeat units comprises one first color sub-pixel, one second color sub-pixel pair and one third color sub-pixel which are arranged in a first direction, the second color sub-pixel pair comprises two second color sub-pixels arranging in a second direction, the plurality of repeat units are arranged in the first direction to form a plurality of repeat unit groups, the plurality of repeat unit groups are arranged in the second direction, and adjacent repeat unit groups are staggered from each other in the first direction, wherein each sub-pixel comprises a light-emitting layer, and light-emitting layers of adjacent sub-pixels of two different colors in the first direction are connected with each other; light-emitting layers of the third color sub-pixel and the second color sub-pixel which are adjacent to each other in the second direction are connected with each other; and a spacing is disposed between the light-emitting layer of the first color sub-pixel and the light-emitting layer of at least one of the second color sub-pixel and the third color sub-pixel, in combination with the remaining features recited n the claim.
The prior art of Lee (US 2013/0234917 A1) discloses a plurality of repeat units comprising first, second, and third color sub-pixels comprising light-emitting layers that are arranged as repeat unit groups which are staggered and have a spacing in between them (Lee, Figure 1, first sub-pixel R, second sub-pixel G, third sub-pixel B; Paragraph 0038). However, Lee fails to disclose that light-emitting layers of adjacent sub-pixels of two different colors in the first direction are connected with each other; light-emitting layers of the third color sub-pixel and the second color sub-pixel which are adjacent to each other in the second direction are connected with each other. Lee also fails to particularly disclose that the second color sub-pixels are a sub-pixel pair. The prior art of Joe (US 2020/0328259 A1) discloses light-emitting layers of adjacent sub-pixels of two different colors in the first direction are connected with each other (Joe, Figure 5, adjacent sub-pixels 520a and 521b are connected). However, Joe fails to disclose the particular arrangement of a first color sub-pixel, a second color sub-pixel pair, and a third color sub-pixel forming a repeat unit group, where the repeat unit groups are staggered in a first direction. The prior art of Sato (US 2016/0126295 A1) also discloses different color sub-pixels, where some are connected to one another and some are spaced apart from one another (Sato, Figure 3). However, Sato also fails to disclose a second color sub-pixel pair, and a specific connection between the third-color sub-pixel and the second color sub-pixel in the second direction. 
Therefore, Claim 1 is allowed. Claims 2-17, 24-25, and 27 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871